Citation Nr: 0203790	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  95-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder 
other than as secondary to herbicide exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

In September 1993, the veteran filed an application to reopen 
previously denied claims for service connection for residuals 
of a typhoid shot reaction, a chronic ear condition and 
hearing loss, a seizure disorder allegedly began in 1966. and 
for skin cancer claimed as secondary to Agent Orange 
exposure.  He also filed an original claim for entitlement to 
service connection for a back disorder.  

This case now comes before the Board of Veterans' Appeals 
(Board) from a rating decision of October 1993 from the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which in part found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a seizure disorder, hearing loss, 
chronic ear condition, and residuals of a typhoid/tetanus 
vaccination.  The claim for entitlement to service connection 
for skin cancer claimed as secondary to Agent Orange exposure 
was deferred and then denied by a June 1994 rating decision.  
In September 1994 the veteran filed a notice of disagreement 
with all issues except the denial of service connection for a 
back disorder.  

After receipt of a statement of the case on the issues with 
which the veteran disagreed, he submitted a substantive 
appeal in June 1995 in respect to only seizures and hearing 
loss, noting that whether or not he had been given approved 
or experimental medicine and/or exposed to dioxin, he had 
nevertheless developed hearing loss and a seizure disorder.  
On July 21, 1997 additional evidence was submitted to the RO. 
A supplemental statement of the case was issued on June 26, 
2001, and on October 18, 2001 a statement by the 
representative addressing a seizure disorder, skin cancer, 
residuals of a reaction to a typhoid/tetanus vaccination, an 
ear condition and hearing loss was submitted.  Therefore, the 
only issues now before the Board are those states on the 
first page of this decision.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1995).  See also Roy v. Brown, 5 Vet. App. 
554 (1993) (In the absence of a properly perfected appeal, 
the Board is without jurisdiction to determine the merits of 
the case.)

The veteran and his wife testified before a hearing officer 
at the RO in January 1995.  The transcript of this hearing 
reflects that the adjudication of the claim for service 
connection for a seizure disorder would include consideration 
of whether it is secondary to herbicide exposure.  
(Transcript p. 19.) 

In the May 1995 statement of the case, the RO addressed the 
issue of whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for a 
seizure disorder, and also for the first time addressed 
whether service connection for the seizure disorder was 
warranted based on herbicide exposure.  Given the foregoing, 
and inasmuch as the veteran's claim for service connection 
for a seizure disorder as a residual of herbicide disorder 
has been pending since October 1980, it will be addressed as 
a separate issue not subject to the requirement of submitting 
new and material evidence to reopen a previously denied 
claim.  The veteran and his representative have been provided 
with the laws and regulations governing entitlement to 
service connection for diseases presumed to be secondary to 
Agent Orange exposure, and the RO adjudication of the issue 
of the veteran's seizure disorder included consideration of 
whether it was secondary to Agent Orange exposure.  Thus, the 
Board finds that the veteran will not be prejudiced by 
consideration of the seizure disorder on separate bases and 
the case need not be remanded.  Bernard v. Brown, 4 Vet. App. 
384 (1993).



FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran served in combat in the Republic of Vietnam.

4.  There is no competent medical evidence relating the 
appellant's currently diagnosed seizure disorder to any Agent 
Orange exposure.

5.  The evidence before the RO in March 1981 reveals the 
veteran's seizure disorder to be a residual of encephalitis 
that the veteran developed in March 1974, approximately six 
years after his discharge from service.

6.  In March 1981, the RO denied the veteran's claim for 
service connection for a seizure disorder, claimed as other 
than as secondary to Agent Orange exposure.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not file a Notice of Disagreement. 

7.  Evidence submitted since March 1981 to the extent that it 
refers to a seizure disorder is either cumulative or 
redundant and/or is not so significant that it must be 
considered to fairly decide the merits of the claim.

8.  The evidence before the RO in March 1981 reveals the 
veteran's hearing to be normal. 

9.  In March 1981, the RO denied the veteran's claim for 
service connection for hearing loss.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not file a Notice of Disagreement. 

10.  Evidence submitted since March 1981 to the extent that 
it refers to hearing loss is either cumulative or redundant 
and/or is not so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

2.  A seizure disorder is not causally related to an incident 
of service, including exposure to Agent Orange or other 
herbicide agent sustained therein.

3.  The RO rating decision of March 1981 that denied service 
connection for a seizure disorder, other than as secondary to 
exposure to Agent Orange is final.  38 U.S.C. § 4005 (1970) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 
19.153 (1975) (now 38 C.F.R. § 20.1103 (2001)).

4.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a seizure disorder, other than as secondary to 
exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

5.  The RO rating decision of March 1981 that denied service 
connection for a hearing loss is final.  38 U.S.C. § 4005 
(1970) (recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 
C.F.R. § 19.153 (1975) (now 38 C.F.R. § 20.1103 (2001)).

6.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a hearing loss.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder--Factual Background.

The veteran's December 1965 induction examination report 
shows normal neurological findings on clinical evaluation.  
Service medical records reflect no evidence of any seizures.  
The veteran's September 1968 separation examination report 
shows normal neurological findings on clinical evaluation and 
no history of epilepsy or fits in the accompanying report of 
medical history.  

The veteran's DD-214 reflects that he served in Vietnam and 
was awarded the Vietnam Service Medal, the National Defense 
Service Medal, the Vietnam Campaign Medal and the Combat 
Infantryman Badge.  

In early March 1974, the veteran was admitted to Baylor 
University Hospital with a history of headache and flu for 
several days prior to admission.  On the day of admission he 
had had his first grand mal seizure, followed by two more 
while under observation.  A review of systems on admission 
was noncontributory and he denied a history of serious 
illnesses and trauma.  A cursory neurological evaluation 
revealed no anomalies.  A spinal tap was done.  The initial 
impression was focalized and generalized seizures, primarily 
on the left side, and a probable brain tumor was diagnosed.  
Skull X-rays revealed no evidence of abnormality and a 
cerebral arteriogram was normal.   

The veteran was referred to neurology two days after 
admission.  A report by Allan L. Naarden, M.D. a neurologist, 
notes that the veteran had been in good health until about 6 
or 7 months prior to admission when he noted a vague 
headache.  About one week prior to admission, the veteran 
noted the onset of a febrile illness, consisting of myalgia, 
fever and generalized malaise.  He appeared to improve, but a 
few days later had what appeared to be a seizure as observed 
by his wife.  He had more episodes in the three days prior to 
admission to Baylor Hospital.  He denied any history of head 
injury, meningoencephalitis, alcohol ingestion, or exposure 
to poisons or toxic substances.  Family and personal history 
was not significant except for an uncle who died of seizures.  
Following an examination, Dr. Naarden concluded that the 
veteran represented late onset of what appeared to be focal 
sensory seizures.  A recommendation was made not only for the 
usual tests, such as electroencephalogram (EEG), skull X-rays 
and brain scan, but also for viral studies to include 
cerebrospinal fluid.   

A hospital progress note reflects that the veteran continued 
to have recurrent grand mal type seizures, throughout the 
first week of his hospitalization.  The cerebral spinal fluid 
test results were noted to be reflective of a possible 
underlying encephalitis as a cause of seizures.  The EEG 
results were not diagnostically helpful.  The treating 
physician opined that the best diagnosis was hemorrhage 
encephalitis or herpes simplex encephalitis.  A March 8, 1974 
progress note also reflects an impression of viral 
encephalitis.

A consultation report drafted on March 9, 1974 by Ralph 
Tompsett, M.D., reflects the veteran's history, noting that 
he had been well until late February, when had a flu-like 
illness, followed by other symptoms and then a grand mal 
seizure.  Dr. Tompsett concurred with the working diagnosis 
of acute viral encephalitis.   

EEGs continued to show abnormal findings, with improvement.  
The Baylor hospital progress notes reveal that the veteran's 
condition gradually improved and in late March 1974 he was 
discharged.  A hospital discharge summary authored by 
Patterson Reaves, M.D., reflects notes that the final 
diagnosis was viral encephalitis.  An April 1974 follow up 
report by Dr. Reaves reveals the veteran to have made 
excellent recovery.  

The report of a May 1974 VA neuropsychiatric examination 
reflects a history obtained from the veteran of having 
developed seizures about three months earlier.  The claims 
file and hospital records were not available for review, 
although the VA form 21-2545 was noted to reflect a history 
of encephalitis.  Following examination, the examiner 
indicated that the records should be obtained to get a better 
idea of the veteran's medical history.  At present the 
veteran was described as having a mild chronic brain syndrome 
with a prior history of seizures.  The diagnosis reflected in 
this May 1974 VA examination report was brain syndrome of 
unknown cause.  

The above-described evidence was considered by the RO in its 
October 1974 initial denial of a claim for service connection 
for reaction to typhoid vaccination.  The RO found that the 
seizure disorder, with an onset in March 1974 and a final 
diagnosis of viral encephalitis, was not related to service.

In September 1974, the veteran was awarded Social Security 
benefits.  A copy of the award letter reveals that he was 
found eligible for disability benefits in August 1974, 
although the disability was not specified.

Private medical records from the Texas Neurological Institute 
and Medical City Dallas Hospital, reflect that from 1975 to 
1981 the veteran continued to be followed by Dr. Naarden and 
other medical professionals for his seizure disorder.  These 
records reflect that the veteran had recurrent seizures and 
was admitted in August 1975 for further evaluation of what 
Dr. Naarden classified as a post encephalitic seizure 
disorder.  Following diagnostic studies, the final diagnosis 
by Dr. Naarden on discharge was post encephalitic seizure 
disorder.  An undated letter drafted by Dr. Naarden to Dr. 
Reaves describes an August 15 office visit.  

Additional medical records and reports reflect that the 
veteran was treated by Dr. Naarden from 1976 to January 1981, 
but they do not address the etiology of his seizure disorder.  

The report of an August 1980 Agent Orange initial data base 
examination reflects the veteran's description of various 
incidents of exposure to the herbicide while in service.  The 
examination included diagnostic testing such as blood count 
and liver function tests.  The veteran was noted to have 
nearly died in March 1974 and that he had had herpes zoster.  
It was noted that no symptoms from Agent Orange were severe 
enough to require a hospital or dispensary examination.  

A VA examination report of March 1981, reflects a history 
given by the veteran's wife of the seizure disorder beginning 
in March 1974.  Following an examination the diagnoses 
included seizure disorder.  

In a rating decision dated in March 1981, the RO considered 
the above described evidence, and denied entitlement to 
service connection for a seizure disorder on the basis that 
there was no evidence of the condition in service or within 
the presumptive period.  The veteran did not appeal this 
decision.  

Among the evidence submitted after March 1981 are duplicates 
of the service medical records, which had been previously 
considered.  Also submitted were duplicates of the medical 
records from Baylor Hospital, Texas Neurological Institute 
and Medical City from March 1974 through January 1981, which 
were previously considered.   

Among the new evidence submitted after 1981 are progress 
notes from the Texas Neurological Institute that reveal no 
evidence of seizures on repeated visits from December 1985 
through January 1989.  

In August 1993, the veteran was admitted to Presbyterian 
Hospital's Emergency Department following a motor vehicle 
accident, in which he apparently drove off the road and was 
post ictal at the scene.  The diagnostic impression on 
discharge was seizure disorder.  

An August 1993 follow up record from Kaiser Permanente 
reflects that the veteran had been seizure free for about 
seventeen years and off of medications for about five years 
prior to February 1993, when he presented with grand mal 
seizure.  The assessment was history of seizures since 1974, 
with overall seizure under very good control for more than 10 
years until a recurrence in February 1993.  The veteran was 
referred by Kaiser to David Chen, M.D., a neurologist, who 
saw him in August 1994 and noted that the veteran had a 
history of seizures that started in 1974 'without any clear 
precipitating factor, although he had associated fever at 
that time."  Dr. Chen noted that recent seizure was likely 
secondary to low Dilantin level. 

In October 1993, the veteran was seen by Dr. Chen following 
an emergency room visit for a generalized tonic clonic 
seizure.  The assessment was history of partial seizure with 
secondary generalization since 1974 and recurrent seizure, 
despite Dilantin level of 24.  The veteran was also seen by 
Dr. Naarden in October 1993 for a second opinion.  Dr. 
Naarden found the veteran to be essentially no different upon 
examination, than when he had seen him previously over the 
years.  

A December 1993 EEG report showed abnormal findings do to 
mild generalized slowing.  This finding was described as 
compatible with a global cerebral dysfunction.  Potential 
etiology included effects of medication, metabolic 
disturbance and the like.  Clinical correlation was 
indicated.

A September 1994 VA psychiatric examination primarily focused 
on claimed post traumatic stress disorder.  The history of 
the seizures was noted, as was the history of viral 
encephalitis.  No opinion was given regarding any 
relationship of the seizures to service.

In January 1995, the veteran testified before a hearing 
officer at the RO.  He testified that his seizures began in 
1974, when he was hospitalized with a high fever.  He 
testified that prior to this event, he had been sick a great 
deal dating back to his return from Vietnam.  He testified 
that he continued to have periodic seizures.  He testified 
that he did not think the seizures were caused by his 
vaccinations in service, but later asserted that the high 
fever in reaction to these shots may have contributed to his 
current disorder.  His wife testified that she believed the 
veteran's seizure disorder could be a possible result of 
dioxin exposure.  Transcript. 

In a May 1995, statement Dr. Naarden noted that he had seen 
the veteran after a lengthy hiatus.  Dr. Naarden noted that 
veteran had a history of seizure disorder since 1974 after an 
episode of what sounded like herpes simplex encephalitis.  

In May 1996, the veteran was admitted to Medical City 
Hospital's Emergency Department for a cluster of seizures.  
The past medical history was significant for encephalitis 
with resultant seizures.  The diagnoses were acute altered 
state of consciousness and acute seizure.  Subsequently, in 
May 1996, the veteran underwent diagnostic studies, some of 
which showed abnormal findings.  Progress notes from August 
1996 to May 1997 reveal that the veteran's seizure control 
was good on repeat visits.  The impression shown in these 
records continued to be seizure disorder. 



Pertinent Laws-- Agent Orange Claims

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran was provided with a copy of 
the rating decisions on appeal explaining the RO's decisions 
in his claims and statements of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations, including those governing entitlement to service 
connection for disorders presumed to be related to exposure 
to Agent Orange.  Additionally, the veteran was afforded a 
hearing on appeal at the RO and was given the opportunity to 
submit evidence and argument in support of his claims and has 
done so.  He was also afforded the opportunity to attend a 
Travel Board hearing, and withdrew his request for such a 
hearing in writing.  Therefore there is no need to remand 
this matter for further development or for due process 
consideration under the Veterans Claims Assistance Act of 
2000.  

Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim. Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new legislation.

The Board further notes that a significant change in the law 
has taken place with respect to the adjudication of claims 
based upon exposure to Agent Orange during service in 
Vietnam.  On December 27, 2001, the President signed HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
38 U.S.C. §  1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-113, 115 Stat. 976 (2001).  Under the recently effective 
provisions of 38 U.S.C.A. § 1116(f), for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection under this section, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. 
§ 1116(f) and its implementing regulations found at 38 C.F.R. 
§ 3.307(a)(6)(iii), provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era develops one of 
the diseases which is presumed to have resulted from exposure 
to herbicides under 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  
That is, the presumption only took effect if the veteran had 
one of the conditions specifically enumerated under 38 C.F.R. 
§ 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, eliminating the 
requirement that a veteran must also have one of the 
conditions specifically enumerated under 38 C.F.R. 
§ 3.309(e), as effectuated by 38 U.S.C. §  1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-113, 115 Stat. 976 
(2001).  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

The Board notes that the law has changed as pertains to 
diabetes mellitus, which was previously not included as one 
of the specific diseases listed in 38 C.F.R. § 3.309(e) as 
being associated with exposure to Agent Orange.  However, on 
January 11, 2001, a proposed rule was published in the 
Federal Register, at Vol. 66, No. 8, pages 2,376-80, to 
implement a decision of the Secretary of Veterans Affairs, 
under the Authority of the Agent Orange Act of 1991, that 
there is a positive association between exposure to 
herbicides used in Vietnam and the subsequent development of 
Type 2 diabetes.  The intended effect of this proposed 
amendment was to establish presumptive service connection for 
diabetes mellitus based on herbicide exposure.  On May 2, 
2001, the amended regulation was finalized, and published in 
the Federal Register, Vol. 66, No. 89, pages 23,166-169.  
Thus, Type 2 diabetes (also known as diabetes mellitus or 
adult-onset diabetes) is now specifically included as one of 
the diseases listed in 38 C.F.R. § 3.309(e) as being 
associated with exposure to Agent Orange.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board 
notes that 38 U.S.C. § 1116(a)(2)(F), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-113, 115 Stat. 976 (2001), eliminates 
the requirement that respiratory cancers manifest within 30 
years following service in the Republic of Vietnam.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999).   

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the 
presumption is not the sole method for showing causation. 

Analysis--Seizure Disorder as Secondary to Herbicide exposure

The veteran has requested service connection for a seizure 
disorder, claiming that this disability resulted from 
exposure to Agent Orange during service.  

In light of the very recent enactment of the new law 
providing a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, 
regardless of the condition claimed, the RO has not had the 
opportunity to adjudicate the veteran's claim pursuant to the 
new legislation.  Therefore, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In the January 1995 hearing officer's decision and again in 
the May 1995 statement of the case, the RO "conceded" 
exposure to Agent Orange based on the veteran's service in 
Vietnam.  Additionally, inasmuch as the veteran does not have 
any of the presumptive conditions enumerated under 38 C.F.R. 
§ 3.309(e), evidence linking such exposure to the veteran's 
claimed conditions would be necessary to establish service 
connection even if exposure to Agent Orange in service is 
presumed.  Thus, the new presumption of herbicide exposure 
based on service in Vietnam has, in effect, already been 
considered by the RO and the veteran was so advised.  
Accordingly, the Board concludes that it may proceed with a 
decision on this matter, without prejudice to the veteran.

Despite the belief of the veteran and/or his wife that his 
seizure disorder resulted from his Agent Orange exposure, lay 
persons are not competent to ascertain the etiology of 
diseases.  When the determinative issue involves a question 
of medical causation or diagnosis, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the veteran or his 
wife possesses medical expertise, nor is it contended 
otherwise.  Therefore, his and his wife's opinion that that 
his currently diagnosed seizure disorder is related any in- 
service exposure to Agent Orange, is not competent evidence.  

The overwhelming preponderance of the evidence indicates that 
the veteran's current seizure disorder is a residual of 
encephalitis or other febrile illness that he developed in 
March 1974, some six years after his discharge from service.  
Neither encephalitis, nor the veteran's seizure disorder is 
among the diseases recognized as attributable to Agent Orange 
under applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e) (implementing 38 U.S.C.A. § 1116.)  

The voluminous medical evidence generated in this case, 
including that from the veteran's long term treating 
neurologist Dr. Naarden, show that the seizure disorder is 
more likely than not the residual of encephalitis, diagnosed 
as a herpes simplex or viral encephalitis, in March 1974 
after hospitalization and testing.  The onset of the illness 
leading up to that diagnosis was years after service.  As 
recently as May 1995, Dr. Naarden noted the onset of the 
seizure disorder as being the March 1974 diagnosis of herpes 
simplex encephalitis.  

None of the medical evidence of record even suggests that the 
veteran's seizure disorder or the underlying encephalitis is 
related to Agent Orange or any other herbicide exposure.  As 
set forth in the introduction portion of this decision, the 
question of entitlement to service connection for a seizure 
disorder on a basis other than Agent Orange exposure shall be 
decided separately.  

In light of the above, the preponderance of the competent and 
probative evidence is against a finding that the veteran's 
seizure disorder, shown by the medical evidence to be a 
residual of encephalitis, was related to any exposure to 
Agent Orange. 38 U.S.C.A. §§ 1110, 1116; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
Combee, 34 F.3d 1039 at 1042; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.  As the preponderance of the evidence is 
unfavorable, the appellant's claim must be denied.

Legal Criteria--Service Connection and Finality

With respect to disallowed claims, the VCAA provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C.A. § 5103A(f)).  Clearly, therefore, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training. 38 U.S.C.A. §§ 
101, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6 
(2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for certain 
presumptive disorders, to include sensorineural hearing loss, 
epilepsies and encephalitis lethargica residuals, if 
manifested to a compensable degree within one year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2001). 

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service-connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements generally require competent medical expertise. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Clarkson 
v. Brown, 4 Vet. App. 565, 567 (1993).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam). However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

In this case, the veteran was provided with a copy of the 
rating decisions on appeal explaining the RO's decisions in 
his claims and the statement of the case and supplemental 
statement of the case containing the relevant laws and 
regulations, including those on finality and on new and 
material evidence.  In combination, these documents provide a 
discussion of the evidence received in support of reopening 
the claims, the basis for not reopening the claims, and the 
type of evidence that would be new and material for reopening 
the claims.  Additionally, the veteran was afforded a hearing 
on appeal at the RO and was given the opportunity to submit 
evidence and argument in support of his claims and has done 
so.  He was also afforded the opportunity to attend a Travel 
Board hearing, and withdrew his request for such a hearing in 
writing.  Therefore there is no need to remand this matter 
for further development or for due process consideration 
under the Veterans Claims Assistance Act of 2000.  

The evidence that was previously before the RO in March 1981 
consists of service medical records, which show no evidence 
of a seizure disorder in service.  There is a record showing 
treatment for a febrile reaction to a typhoid and tetanus 
vaccination in October 1966; with a temperature shown to be 
104 degrees.  

The previously considered evidence also includes the March 
1974 hospital records, which reflect that the veteran 
acquired encephalitis around this time and that his seizure 
disorder resulted from this encephalitis.  This medical 
conclusion was shown to have been made after comprehensive 
medical testing and evaluation by neurologists, including his 
long term neurologist, Dr. Naarden.  The subsequent medical 
records, primarily generated by Dr. Naarden from 1975 to 
1981, reflect that this opinion that the veteran's seizure 
condition was a post encephalitic disorder.  

Thus the evidence previously considered reveals the seizure 
disorder to have neither manifested itself inservice, nor 
within the one year presumptive period afforded for 
epilepsies and encephalitis lethargica residuals under 
38 C.F.R. § 3.309.  

Among the new evidence submitted are copies of service 
medical records, and copies of the neurological records from 
1974 to 1981.  These are simply duplicates of evidence 
previously considered by the RO in 1981.  

The non-duplicate medical evidence received after March 1981 
reveals that the veteran continues to have a seizure 
disorder, for which he has received long term treatment and 
comprehensive evaluations by his neurologists.  This evidence 
is therefore new.  

However, the competent medical opinions which address the 
question of causation of the seizure disorder continue to 
give the opinion that the seizure disorder had its onset in 
March 1974, as a result of a viral encephalitis which also 
occurred in March 1974.  This opinion regarding causation 
remains unchanged from that considered by the RO in March 
1981.  Thus the medical evidence as it pertains to the 
question of causation is not new.  The remainder of the 
additional medical evidence, while new, does not bear 
directly and substantially on this specific matter under 
consideration.  Thus the additional medical records are not 
material as they do not pertain to the issue of whether the 
veteran's seizure disorder is related to service.

The veteran is a combat veteran and therefore subject to the 
presumptions which allow for certain satisfactory lay 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if it 
is consistent with the circumstances, conditions or hardships 
of such service, even absent official record.  38 C.F.R. 
§ 3.304(d).  In this case, the veteran has not asserted that 
his seizure disorder began during combat or stemmed from a 
combat related event not shown on official record, other than 
exposure to Agent Orange, which has been addressed above.  

Accordingly, for the reasons given above, the additional 
evidence received since the unappealed 1981 rating decision 
is not both new and material and the claim is therefore not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Hearing Loss--Factual Background

The appellant's original claim for service connection for 
bilateral hearing loss and other ear condition was denied by 
the RO in March 1981 on the basis that there was no evidence 
showing a current ear disability or hearing loss.  The 
evidence of record at the time of the March 1981 rating 
action consisted of the appellant's service medical records, 
Baylor University Hospital records from 1974, a May 1974 VA 
examination report, Texas Neurological Institute records from 
1975 to 1980, A March 1980 Agent Orange examination report 
and a March 1981 VA examination report along with an 
accompanying audiometry evaluation report.

The report of the December 1965 induction examination 
reflects normal findings of ears on clinical evaluation and 
the entrance audiometry test findings did not show evidence 
of a hearing loss in either ear.  Service medical records 
show that the veteran was treated for ear problems in March 
1968, described as an earache, with the ears full of wax.  
The ears were flushed out.  Three days later the veteran 
returned for treatment with continued ear problems and 
inflammation with possible infection was noted on 
examination.  He also complained of trouble opening his jaw.  
Both ears were treated with an application of Cerumenex, 
irrigated and antibiotics.  Two days later, the ears were 
irrigated again and were noted to be clear.  Another March 
1968 treatment note reveals that the veteran returned to the 
clinic a week later with complaints of left ear problems and 
was assessed with otitis media.  He was administered more 
antibiotics and instructed to return the following week; the 
treatment record does not indicate whether he did return for 
follow up.  The report of his September 1968 separation 
examination reveals that no audiometry test was given at this 
time.  The veteran also denied having ear trouble including 
running ears in his September 1968 report of medical history 
on separation. 

The report of a May 1974 VA examination report reflects 
normal findings on examination of the ears, with no hearing 
loss reported.  

Texas Neurological Institute records from 1975 to 1980 
addressed treatment for the veteran's seizure disorder, and 
did not reveal any findings pertinent to the hearing loss 
claim.

Also before the RO in 1981 was the report from the March 1981 
VA ear examination and audiometry evaluation portion of an 
Agent Orange examination.  The history of ear infections and 
herbicide exposure in Vietnam was related, and a subsequent 
history was given of sporadic recurrences of otitis media 
over the past 5 to 7 years.  There were no complaints of 
hearing problem at present.   The uninterpreted audiometry 
report of March 1981 reflects pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, and 
4,000 Hertz as follows: 5, 0, 0, and 10 decibels, 
respectively.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 5, 0, 5, and 
25 decibels.  Puretone air conduction testing at 3000 
decibels was not done.  The speech discrimination ability for 
both ears was 100 percent.  The March 1981 examination report 
reveals that the audiogram findings were interpreted as 
normal and the impression was of normal examination. 

As stated above, the RO denied entitlement to service 
connection for hearing loss in an unappealed March 1981 
rating decision.

In March 1993 the veteran filed to reopen a claim for 
entitlement to service connection for a hearing loss 
disorder.  He asserted that the hearing loss stemmed from a 
chronic ear condition that began in service, and resulted in 
a loss of hearing.

Among the additional evidence received after March 1981 were 
duplicate copies of the service medical records.  Also 
received is a September 1994 VA psychiatric examination 
report, which did not address hearing problems.  

In January 1995, the veteran testified at a hearing held 
before a hearing officer.  He testified that he had problems 
with his ears having been affected by loud noises in the 
service, as well as an overabundance of wax.  He also agreed 
that he had dirt in his ears during his service.  He 
testified that he received treatment for his ears after 
service.  The veteran's wife testified that he did not like 
to admit to having hearing problems and that he was always 
trying to clean his ears.  The veteran testified that he 
feels as though he has too much wax in his ears and doesn't 
hear too well.  He described having the most trouble 
distinguishing from background noises.  He denied going to 
the doctors for his ears or using a hearing aid.  

The rest of the additional evidence obtained consists solely 
of private records addressing the veteran's seizure disorder.  
Included among these records are numerous duplicates of 
treatment from 1975 to 1980 for the seizure disorder that 
were previously considered.  The new records extending from 
1982 through 1997 primarily focus on the ongoing problems 
surrounding the seizure disorder.  These records do not 
reflect any evidence of problems with hearing loss.  These 
records do reveal that the veteran underwent extensive and 
repeated studies of his brain function, over this span of 
time, including bran scans and electroencephalograms and none 
of the findings pertain to a hearing loss.  An emergency 
medical consultation report dated in May 1996 reveals the 
veteran to have been brought in for seizure clusters and the 
review of systems, including head ear, nose and throat (ENT) 
showed the tympanic membranes to be clear bilaterally.  

Legal Criteria and Analysis for Hearing Loss Disorder

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty. 38 U.S.C.A. §§ 101, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.6 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2001).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. Id. at 157.  The 
determination of whether the veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385.

Service connection may also be granted for certain 
presumptive disorders, to include sensorineural hearing loss, 
if manifested to a compensable degree within one year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, or during the applicable presumptive period; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

It is generally accepted that hearing loss that is based on 
noise exposure does not progress after removal from the noise 
exposure and that hearing loss that progresses after removal 
from the noise exposure is from some other cause.  See 
Godfrey v. Brown, 8 Vet. App. 113, 122 (1995) (citing P. W. 
Alberti, "Occupational Hearing Loss," in Diseases of the 
Nose, Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 
14th ed. 1991).

Upon review of the evidence, the Board finds that the veteran 
has failed to submit new and material evidence to reopen his 
claim for entitlement to service connection for a hearing 
loss disorder.  The old evidence, particularly the normal 
findings from the March 1981 VA ears and audiometry 
examination, reveals no evidence of a hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385.  

Among the new evidence submitted are copies of service 
medical records, and copies of the neurological records from 
1975 to 1980.  These are simply duplicates of evidence 
previously considered by the RO in 1981.  The new medical 
evidence submitted after 1981, are all neurological records, 
which do not address hearing problems whatsoever.  Among the 
ones that briefly consider the veteran's ears, the May 1996 
emergency record reveals normal tympanic membranes.  None of 
the volumes of additional medical records suggest the 
presence of a hearing problem or ear problems.  Although 
these records are new, for these reasons the additional 
evidence does not bear directly and substantially on the 
specific matter under consideration.  Thus the additional 
medical records are not material as they do not pertain to 
the issue of whether the veteran even has a hearing loss, 
much less whether a hearing loss is related to service.

The veteran and his wife's testimony regarding his problems 
with hearing, specifically the problems he has discriminating 
from background noise, is new as it suggests current 
complaints of hearing problems.  The veteran, as a lay 
witness is competent to testify about the features or 
symptoms of an injury or illness.  His wife is competent to 
testify about the observable features of his claimed hearing 
loss problems.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995.)  
However, as noted above, the determination of whether the 
veteran has a hearing loss disability that meets the VA 
criteria for a disability requires the opinion of a medical 
expert.  Therefore, the veteran and his wife as lay persons 
are not competent to render such an opinion.  The Court has 
held that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical causation cannot be a 
basis to reopen a claim under 38 U.S.C.A. § 5108. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board is cognizant that the veteran is a combat veteran 
and there may be some suggestion that his hearing problems 
developed under combat conditions.  This was noted in the 
hearing testimony, where it was suggested he may have had 
dirt in his ears causing infections.  He also described loud 
noises affecting his ears during active duty.  

As noted above, combat veteran's are afforded special 
consideration which allow for certain satisfactory lay 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if it 
is consistent with the circumstances, conditions or hardships 
of such service, even absent official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2001).  

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  For reasons described above, the veteran's 
testimony is not competent to address the elements required 
for a service-connected disability, namely a current 
diagnosis and a nexus to service.  Both of these elements 
generally require competent medical expertise. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 
93, 95 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993).

Accordingly, for the reasons given above, the additional 
evidence received since the unappealed 1981 rating decision 
is not both new and material and the claim is therefore not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).


ORDER

Entitlement to service connection for a seizure disorder as 
secondary to Agent Orange exposure is denied.

No new and material evidence having been received, the claim 
of entitlement to service connection for a seizure disorder, 
claimed as other than secondary to Agent Orange exposure, is 
not reopened.

No new and material evidence having been received, the claim 
of entitlement to service connection for residuals of injury 
to the right hand is not reopened.


	(CONTINUED ON NEXT PAGE)




		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

